DISMISS and Opinion Filed December 13, 2022




                                      S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-22-00799-CV

                    IN THE INTEREST OF H.J.S., A CHILD

                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-16-25137

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      This appeal challenges an order confirming child support arrearage and

reducing the arrearage to judgment. The order was signed by an associate judge

following a trial on the merits.

      Generally, under Texas Family Code sections 201.013 and 201.016, the

applicable associate judge provisions, an associate judge’s order or judgment

becomes the order or judgment of the referring court and is appealable to an appellate

court only on the referring court’s signing the order or judgment. See TEX. FAM.

CODE ANN. §§ 201.013(b), 201.016(b). However, an associate judge’s order or

judgment may be directly appealed to an appellate court if, prior to the start of the

hearing conducted by the associate judge, the parties waive, in writing, their right to
a de novo hearing before the referring court. See id. § 201.016(c); see also id §

201.007(a)(16) (allowing associate judge to render and sign final order where parties

waive right to de novo hearing in writing).

      Because the record here did not reflect the parties waived their right to a de

novo hearing and the order is signed by the associate judge only, we questioned our

jurisdiction over the appeal and directed appellant to file a letter brief addressing our

concern. Although we cautioned appellant that failure to comply could result in

dismissal of the appeal without further notice, see TEX. R. APP. P. 42.3(a),(c), more

than ten days have passed and appellant has not complied. Accordingly, on the

record before us, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                              /Robert D. Burns, III/
                                              ROBERT D. BURNS, III
                                              CHIEF JUSTICE


220799F.P05




                                          –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF H.J.S.,                  On Appeal from the 303rd Judicial
MINOR CHILD                                 District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-16-25137.
No. 05-22-00799-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Avery Nicole Schultz recover her costs, if any, of
this appeal from appellant Burke Caton Schultz.


Judgment entered December 13, 2022




                                      –3–